                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

VIPER NURBURGRING              )
RECORD, LLC,                   )
                               )
               Plaintiff,      )              Case No. 18-4025-HLT-KGG
vs.                            )
                               )
ROBBINS MOTOR CO., LLC,        )
and CLAYTON ROBBINS,           )
                               )
               Defendants.     )
______________________________ )

                    MEMORANDUM & ORDER ON
            PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

      Before the Court is the “Motion for Protective Order as to Defendants’

Third-Party Subpoenas” filed by Plaintiff Viper Nurburgring Record LLC (“VNR”

or “Plaintiff”). (Doc. 63.) Having considered the submissions of the parties,

Defendants’ motion is GRANTED.

                          FACTUAL BACKGROUND

      This is a copyright infringement case. Defendants have summarized the

“nature of the case” in their motion as follows:

                     VNR is an entity formed to set a world-record time
             for a production car on the infamous Nürburgring track in
             Nürburg, Germany. (Doc. 1, ¶8.) VNR organized two
             trips to the Nürburgring in 2017, using two 2017 Viper
             ACR vehicles provided by a sponsor for the record
             time attempts. (Id., ¶9.) The world record attempts were
             documented by a professional photographer, Eric
             Meyers, who was hired by VNR to take photographs of
                                          1
 
             the record attempts. (Id., ¶11.) Mr. Myers assigned
             ownership rights for his photographs to VNR. (Id.)
                    VNR solicited sponsorships online and within the
             Viper community. Third parties BJ Motors and Viper
             Exchange assisted in the VNR record efforts by
             supplying the vehicles. BJ Motors and Viper Exchange
             were both provided non-exclusive licenses to use the
             photographs from the world record attempts, including
             those photographs used by Defendants without
             authorization. Prior to this action, Defendants threatened
             to defame VNR’s owner, Russ Oasis, and Viper
             Exchange within the Viper community if VNR filed suit
             seeking to enforce VNR’s copyright rights. (Doc. 1,
             ¶30.) Defendants’ litigation tactics continue their pre-
             suit pattern of harassment, and would impose an undue
             burden on Viper Exchange and BJ Motors.
                    VNR has already disclosed both BJ Motors and
             Viper Exchange as sponsors. VNR has already
             acknowledged that they provided the vehicles used and
             were provided a non-exclusive license to the photographs
             at issue.

(Doc. 63, at 1-2.)

      Defendants provide the following additional statements in the factual

background portion of their response brief:

             Plaintiff’s interrogatory responses indicate that at least
             part of the consideration offered for sponsorship was the
             Viper vehicles themselves. As of the date of this
             response, Plaintiff has not provided copies of any written
             agreements with BJ Motors and/or Viper Exchange
             related to the sponsorship. Plaintiff has not produced any
             correspondence between VNR and these entities related
             to the sponsorship or the photographs.
                    Plaintiff identified these two sponsors as entities
             that received a license to use the photographs at issue in
             exchange for sponsorship. On a very basic level, this is a


                                         2
 
             similar arrangement to the agreement VNR made with
             Defendants. However, Plaintiff has not provided
             documents detailing the nature and extent of the
             sponsorship and license agreement. In turn, Defendants
             sent subpoenas to BJ Motors and Viper Exchange
             seeking documents reflecting the terms of the
             sponsorship agreement including the value of
             consideration exchanged.

(Doc. 68, at 2.)

      Plaintiff brings the present motion seeking a Protective Order regarding the

third-party subpoenas Defendants have served on BJ Motors and Viper Exchange.

(Doc. 63.) Plaintiff contends that “[b]ecause the wide-ranging subpoenas served

on BJ Motors and Viper Exchange seek information far beyond that which is

relevant to VNR’s claims or Defendants’ defenses in this case, the Court should

issue a protective order to place reasonable limits on their scope.” (Id., at 2.)

                                     ANALYSIS

A.    Legal Standards for Discovery.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party’s claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this

                                           3
 
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Discovery relevance is broadly construed. AKH Co., Inc. v. Universal

Underwriters Ins. Co., 13-2003-JAR-KGG, 2015 WL 4523578, at *2 (D. Kan.

July 27, 2015). As such, “discovery should be considered relevant if there is any

possibility the information sought may be relevant to the subject matter of the

action.” Id. “Federal Rule of Civil Procedure 26(c) confers broad discretion on

the trial court to decide when a protective order is appropriate and what degree of

protection is required.” Layne Christensen Co. v. Purolite Co., 271 F.R.D. 240,

244 (D. Kan. 2010) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36

(1984)).

      Fed.R.Civ.P. 45 governs subpoenas, with section (d) of that Rule relating to

“protecting a person subject to a subpoena” as well as “enforcement.” Subsection

(d)(1) of the Rule states that

             [a] party or attorney responsible for issuing and serving a
             subpoena must take reasonable steps to avoid imposing
             undue burden or expense on a person subject to the
             subpoena. The court for the district where compliance is
             required must enforce this duty and impose an
             appropriate sanction – which may include lost earnings

                                          4
 
             and reasonable attorney's fees – on a party or attorney
             who fails to comply.

Subsection (d)(2)(B) relates to objections to subpoenas and states that

             [a] person commanded to produce documents or tangible
             things or to permit inspection may serve on the party or
             attorney designated in the subpoena a written objection to
             inspecting, copying, testing, or sampling any or all of the
             materials or to inspecting the premises – or to producing
             electronically stored information in the form or forms
             requested. The objection must be served before the
             earlier of the time specified for compliance or 14 days
             after the subpoena is served. If an objection is made, the
             following rules apply:

                   (i) At any time, on notice to the commanded
                   person, the serving party may move the court for
                   the district where compliance is required for an
                   order compelling production or inspection.

                   (ii) These acts may be required only as directed in
                   the order, and the order must protect a person who
                   is neither a party nor a party’s officer from
                   significant expense resulting from compliance.

      Subsection (d)(3)(A) requires the District Court to quash or modify a

subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires a person

to comply beyond the geographical limits specified in Rule 45(c); (ii) requires

disclosure of privileged or other protected matter, if no exception or waiver

applies; or (iv) subjects a person to undue burden. Fed.R.Civ.P. 26(c), however,

allows a court to enter a protective order regarding a subpoena to protect a party




                                          5
 
from annoyance, embarrassment or oppression. Stewart v. Mitchell Transport,

No. 01-2546-JWL, 2002 WL 1558210, at *6 (D. Kan. July 11, 2002).

B.            Disputed Portions of Subpoenas. 1

              Both subpoenas include the same requests for production, numbered and

worded identically. As such, the Court will address the various requests as to both

subpoenas.

              1.             Modifications to/Work Done on Vipers (Requests 3, 4, 10, 11).

              Request No. 3 seeks “[a]ny documents related to any modifications you

performed on the Vipers,” while Request No. 10 asks for documents regarding

prices charged for such modifications. (Doc. 63-1, at 6; Doc. 63-2, at 6.) Requests

4 and 11 seek the same such information as to “work performed on the Vipers” and

related pricing. (Id.) Plaintiff argues that the information is sought only to “annoy

and embarrass not only VNR but also the third party recipients, and may also

prejudice VNR by interfering with its relationship with the third party recipients.”

(Doc. 63, at 5.) Plaintiff also argues that the requests are irrelevant. “The issues to

be tried in this case are whether Defendants had the authority to use the

copyrighted photographs and the damages that flow from any infringement.




                                                            
1
  The Court notes that the parties have resolved their disputes regarding Requests Nos. 1
and 2 and that Requests Nos. 8 and 9 have been withdrawn.
                                                               6
 
Making modifications to a vehicle has no relation to copyright infringement or

damages.” (Id.)

       Defendants respond that the information is relevant because it relates

              to the conduct of the parties that indeed negotiated for
              and received a license to use the photographs in exchange
              for sponsorship. Moreover, the information requested is
              relevant to the issue of monetary value and consideration
              provided to VNR in exchange for the licenses to use
              photographs. … Defendants are entitled to seek
              discovery on the terms of these agreements, including
              consideration exchanged in both monetary form and in
              the form of services and/or products provided.
              Defendants believe modifications to the vehicles were
              additional consideration in exchange for the licenses to
              the photographs. Information on the nature, extent, and
              value of those modifications and services is relevant to
              (1) the terms of the agreements, (2) the value and
              consideration of the sponsorship, (3) the value of the
              photographs/licenses, and (4) potential damages.

(Doc. 68, at 4.) Defendants continue that because Plaintiff is claiming actual

damages,

              Plaintiff may seek compensation for ‘the extent to which
              infringement has injured or destroyed the market value of
              the copyrighted work at the time of infringement.’ The
              market value of the photographs may be estimated based
              on what other sponsors were willing to pay for the
              photographs or licenses to the photographs. For that
              reason, the consideration Plaintiff accepted from other
              sponsors for use of the same photographs is evidence of
              Plaintiff’s claims for actual damages. Even if Plaintiff
              elects statutory damages, the value of licenses is still a
              relevant consideration in calculating damages.

(Id., at 5 (citations omitted).)
                                          7
 
        Finally, Defendants contend that the information is relevant to their

affirmative defense of unclean hands. (Id., at 6.) Defendants contend that

“Plaintiff solicited sponsorships from individuals and entities based on this

representation – that a production or ‘stock’ Viper would be used to break the

world record.” (Id.) Defendants further contend that the modifications performed

on the Vipers at issue by third-parties BJ Motors and Viper Exchange were

significant enough to “alter” the cars from “production” or “stock” status, thus

making inaccurate Plaintiff’s representations as to the production status of the car.

(Id.)

        Plaintiff replies that the modifications to the cars were related only to safety.

(Doc. 72, at 2.) It contends that prior to the lawsuit, “Defendants threatened to

destroy VNR and its owners’ reputation in retribution for enforcing the terms of

the license,” and that these requests are an extension of that behavior (Id., at 3.)

              Those third parties have been dragged into this case for
              the purpose of annoying, harassing, and embarrassing
              them, and causing damage to their reputations. Calling
              VNR and its third-party sponsors cheaters does not make
              the requests relevant to (a) determining the scope of
              Defendants’ license to use one or more pictures or (b)
              calculating damages suffered by VNR as a result of the
              alleged infringement.

(Id.)

        The Court finds that the information sought by Defendants in Requests 3, 4,

10, and 11 is irrelevant to whether Defendants had the authority to use the
                                            8
 
copyrighted photographs at issue. Even if tangentially relevant, the information

requested is not proportional to the needs of the case. Defendants have provided

nothing of substance to support their “belief” that the information requested will

establish that Plaintiff was somehow cheating in making safety modifications to

the cars at issue. The information is clearly sought for the purpose of embarrassing

or harassing Plaintiff and/or the third-parties who have been subpoenaed.

Plaintiff’s objections are sustained and Plaintiff’s motion is GRANTED as to

Requests 3, 4, 10, and 11.

      2.     Correspondence (Requests Nos. 5, 6, and 7).

      Request No. 5 seeks “[a]ll correspondence between you and Oasis related to

modifications to the Vipers, the Vipers themselves, or the world record attempt.”

(Doc. 63-1, at 6; Doc. 63-2, at 6.) Request No. 6 seeks “[a]ll correspondence

between you and VNR.” (Id.) Request No. 7 asks for “[a]ny correspondence

between you and any other person or entity related to modifications to the Vipers,

the Vipers themselves, or the world record attempt.” (Id.)

      Plaintiff argues that the requests are not properly limited to correspondence

regarding the photographs at issue. (Doc. 63, at 6, 7.) Defendants respond that

they will limit Requests Nos. 5 and 6 to correspondence relating to “(1) the

photographs at issue, (2) any consideration paid or services rendered in support of

the world record attempt or as part of sponsorship, and (3) the world record


                                          9
 
attempt.” (Doc. 68, at 7.) Defendants contend the information is relevant and

discoverable because

               Plaintiff has already indicated through discovery that the
               Viper vehicles may be one form of consideration
               provided in the sponsorship agreement. Defendants
               believe that the modifications and/or services performed
               on the Vipers are still another aspect of these agreements.
               Moreover, the modifications information is relevant to
               Defendants’ affirmative defense of unclean hands as
               discussed above.

(Doc. 68, at 7.) For the reasons discussed in Section 1, supra, Plaintiff’s objections

are sustained and Plaintiff’s motion is GRANTED as to Requests 5, 6, and 7. The

Court, however, finds that correspondence regarding the photographs at issue

should be produced, in accordance with the limitation proposed by Plaintiff – any

correspondence regarding the use of the copyrighted pictures or money paid for

use of the pictures. (See Doc. 63, at 6.)



      IT IS THEREFORE ORDERED that Plaintiff’s “Motion for Protective

Order as to Defendants’ Third-Party Subpoenas” (Doc. 63) is GRANTED as set

forth above.

      IT IS ORDERED.

      Dated this 9th day of January, 2019.

                                         S/ KENNETH G. GALE
                                         Kenneth G. Gale
                                         United States Magistrate Judge
                                            10
 
